Name: COMMISSION REGULATION (EC) No 1245/95 of 31 May 1995 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Spain on 31 May 1995
 Type: Regulation
 Subject Matter: Europe;  means of agricultural production;  agricultural policy;  international trade
 Date Published: nan

 No L 121 /66 I EN I Official Journal of the European Communities 1 . 6 . 95 COMMISSION REGULATION (EC) No 1245/95 of 31 May 1995 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Spain on 31 May 1995 likely to bring about a serious disturbance of the market for live animals ; whereas, as an interim protective measure, licences should only be issued for up to a given percentage of the quantities applied for, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1112/93 of 6 May 1993 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as constituted at 31 December 1985 and Spain and Portugal and repealing Regulations (EEC) No 3810/91 and (EEC) No 3829/92 ('), as last amended by Regulation (EC) No 3083/94 (2), set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued in May and June 1995 ; Whereas Article 85 ( 1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas an examination of licence application lodged on 31 May 1995 shows that the quantities applied for are HAS ADOPTED THIS REGULATION : Article 1 For live animals of the bovine species other than pure ­ bred breeding animals and animals for bullfights : 1 . applications for STM licences lodged on 31 May 1995 and notified to the Commission shall be accepted in respect of 100 % for Spain ; 2. further applications may be submitted from 29 June 1995. Article 2 This Regulation shall enter into force on 1 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 113, 7. 5. 1993, p. 10 . 2 OJ No L 325, 17. 12 . 1994, p. 42.